

115 S2952 ES: Congressional Accountability Act of 1995 Reform Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



115th CONGRESS2d SessionS. 2952IN THE SENATE OF THE UNITED STATESAN ACTTo amend the Congressional Accountability Act of 1995 to establish protections against
			 congressional sexual harassment and discrimination, and for other
 purposes.1.Short title; references in Act; table of contents(a)Short titleThis Act may be cited as the Congressional Accountability Act of 1995 Reform Act.(b)References in ActExcept as otherwise expressly provided in this Act, wherever an amendment or repeal is expressed in terms of an amendment to or repeal of a section or other provision, the reference shall be considered to be made to that section or other provision of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.).(c)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; references in Act; table of contents.TITLE I—Reform of Dispute Resolution ProceduresSubtitle A—Reform of Procedures for Initiation and Resolution of ClaimsSec. 101. Description of procedures available for consideration of alleged violations.Sec. 102. Reform of process for initiation of procedures.Sec. 103. Availability of mediation during process.Sec. 104. Hearings.Subtitle B—Other ReformsSec. 111. Requiring Members of Congress to reimburse treasury for damages paid as settlements and awards for certain violations.Sec. 112. Automatic referral to congressional ethics committees of disposition of certain claims alleging violations of Congressional Accountability Act of 1995 involving Members of Congress and senior staff.Sec. 113. Availability of option to request remote work assignment or paid leave of absence during pendency of procedures.Sec. 114. Modification of rules on confidentiality of proceedings.Sec. 115. Reimbursement by other employing offices of legislative branch of payments of certain awards and settlements.TITLE II—Improving Operations of Office of Congressional Workplace RightsSec. 201. Reports on awards and settlements.Sec. 202. Workplace climate surveys of employing offices.Sec. 203. Record retention.Sec. 204. Confidential Advisor.Sec. 205. GAO study of management practices.Sec. 206. GAO audit of cybersecurity.TITLE III—Miscellaneous ReformsSec. 301. Application of Genetic Information Nondiscrimination Act of 2008.Sec. 302. Extension to unpaid staff of rights and protections against employment discrimination.Sec. 303. Provisions relating to instrumentalities.Sec. 304. Notices.Sec. 305. Clarification of coverage of employees of Stennis Center and Helsinki and China Commissions.Sec. 306. Training and education programs of other employing offices.Sec. 307. Support for out-of-area covered employees.Sec. 308. Renaming Office of Compliance as Office of Congressional Workplace Rights.TITLE IV—Effective DateSec. 401. Effective date.IReform of Dispute Resolution ProceduresAReform of Procedures for Initiation and Resolution of Claims101.Description of procedures available for consideration of alleged violations(a)Procedures describedSection 401 (2 U.S.C. 1401) is amended to read as follows:401.Procedure for consideration of alleged violations(a)Filing of claimsExcept as otherwise provided in this Act, the procedure for consideration of an alleged violation of part A of title II consists of—(1)notification of intent to file, and filing of, a claim by the covered employee alleging the violation, as provided in section 402, which may be followed, as described in section 403(a), with mediation under section 403; and(2)an election of proceeding, as provided in this section, of—(A)a formal hearing as provided in section 405, subject to Board review as provided in section 406, and judicial review in the United States Court of Appeals for the Federal Circuit as provided in section 407;(B)a civil action in a district court of the United States as provided in section 408; or(C)in the case of a Library claimant (as defined in subsection (d)(1)), a proceeding described in subsection (d)(2) that relates to the violation at issue.(b)Election of formal hearing or civil action(1)In generalA covered employee who seeks to make—(A)the election described in subsection (a)(2)(A) shall file the request for the formal hearing as provided in section 405(a)(1), by the deadline described in paragraph (2); or(B)the election described in subsection (a)(2)(B) shall file the civil action as provided in section 408, by the deadline described in paragraph (2).(2)Deadline for electionThe deadline described in this paragraph shall be 90 days after the later of—(A)the date on which either party opts out of mediation under section 402(c); or(B)the end of the period of mediation under section 403(c).(3)Effect of electionIf the covered employee—(A)elects to file a request for a formal hearing as provided in section 405(a), the procedure for consideration of the claim shall not include a civil action or other proceeding described in subparagraph (B) or (C) of subsection (a)(2); or(B)elects to file a civil action as provided in section 408(a), the procedure for consideration of the claim shall not include any formal hearing, review, or other proceeding described in subparagraph (A) or (C) of subsection (a)(2).(c)Special rule for Architect of the Capitol and Capitol PoliceIn the case of an employee of the Office of the Architect of the Capitol or of the Capitol Police, the Office, after receiving a claim filed under section 402, may recommend that the employee use, for a specific period of time, the grievance procedures of the Architect of the Capitol or the Capitol Police for resolution of the employee’s grievance. If the grievance procedures do not resolve the grievance, the employee may resume the procedure described in subsection (a), starting with section 403, except that the deadline for opting out of mediation under that section shall be 10 business days after the last day of the grievance procedures.(d)Election of remedies for Library of Congress(1)DefinitionsIn this subsection:(A)Direct ActThe term direct Act means an Act (other than this Act), or provision of the Revised Statutes, that is specified in section 201, 202, or 203.(B)Direct provisionThe term direct provision means a provision (including a definitional provision) of a direct Act that applies the rights or protections of a direct Act (including rights and protections relating to nonretaliation or noncoercion) to a Library claimant.(C)Library claimantThe term Library claimant means, with respect to a direct provision, an employee of the Library of Congress who is covered by that direct provision.(2)Election after proceedings initially brought under this ActA Library claimant who initially files a claim for an alleged violation as provided in section 402 may, instead of proceeding with the claim in accordance with sections 403 (if applicable) and 405 or filing a civil action in accordance with section 408, during the period described in subsection (b)(2) but before the Office commences a formal hearing under section 405, elect to bring the claim for a proceeding before the corresponding Federal agency, under the corresponding direct provision.(3)Election after proceedings initially brought under other civil rights or labor lawA Library claimant who initially brings a claim, complaint, or charge under a direct provision for a proceeding before a Federal agency may, prior to requesting a hearing under the agency's procedures, elect to—(A)continue with the agency's procedures and preserve the option (if any) to bring any civil action relating to the claim, complaint, or charge, that is available to the Library claimant; or(B)file a claim with the Office under section 402, make an election under subparagraph (A) or (B) of section 401(a)(2), and continue with the corresponding procedures of this subtitle.(4)ApplicationThis subsection shall take effect and shall apply as described in section 153(c) of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141) (except to the extent such section applies to any violation of section 210 or a provision of an Act specified in section 210).(e)Rights of individuals To retain private counselNothing in this Act may be construed to limit the authority of any particular individual, including a covered employee, the head of an employing office, or an individual who has a right to intervene under section 415(d)(6), to retain private counsel to protect the interests of the particular individual at any point during any of the procedures provided under this Act for the consideration of an alleged violation of part A of title II, including procedures described in section 415(d)(6).(f)Standards for designated representatives or unrepresented parties(1)StandardsEach designated representative of a party, and unrepresented party, participating in any of the procedures (including proceedings) provided under this Act shall have an obligation to ensure that, to the best of that designated representative or unrepresented party's knowledge, information, and belief, as formed after an inquiry which is reasonable under the circumstances, each of the following is correct:(A)No pleading, written motion, or other paper is presented for any improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of resolution of the matter.(B)The claims, defenses, and other legal contentions the designated representative or unrepresented party advocates are warranted by existing law or by a nonfrivolous argument for extending, modifying, or reversing existing law or for establishing new law.(C)The factual contentions have evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable opportunity for discovery.(D)The denials of factual contentions are warranted on the evidence or, if specifically so identified, are reasonably based on belief or a lack of information.(2)Sanctions(A)In generalIf a decisionmaker described in subparagraph (B) determines that a designated representative of a party, or unrepresented party, has failed to comply with the standards specified in paragraph (1), then that decisionmaker may impose appropriate sanctions.(B)DecisionmakerA decisionmaker described in subparagraph (A) is—(i)a hearing officer or mediator chosen from the list specified in section 405(c)(2), who is not serving as a hearing officer or mediator to resolve any claim filed under section 402 that is associated with—(I)the designated representative or unrepresented party; or(II)an individual identified in claim..(b)Conforming amendment relating to civil actionSection 408(a) (2 U.S.C. 1408(a)) is amended—(1)by striking section 404 and inserting section 401;(2)by striking who has completed counseling under section 402 and mediation under section 403 and inserting who filed a timely claim under section 402, elected to file a civil action under section 401(a)(2)(B), and made a timely filing under this section as described in section 401(b); and(3)by striking the second sentence.(c)Other conforming amendmentsTitle IV is amended by striking section 404 (2 U.S.C. 1404).(d)Clerical amendmentsThe table of contents is amended by striking the item relating to section 404.102.Reform of process for initiation of procedures(a)Initiation of proceduresSection 402 (2 U.S.C. 1402) is amended to read as follows:402.Initiation of procedures(a)Intake of claim by Office(1)Notification of intent to fileTo commence a proceeding under this title, a covered employee alleging a violation of law made applicable under part A of title II shall notify the Office of intent to file a claim with the Office.(2)InformationOn receiving a notification under paragraph (1), the Office shall provide to the covered employee all relevant information with respect to the employee's and the employing office's rights under this Act, the process for filing the claim, and the option for the employee to elect, if the employee so chooses, to file a civil action regarding the alleged violation. The Office shall discuss the information and covered employee's claim with the covered employee. The Office shall initiate the procedures described in this paragraph on the date of the notification.(3)FilingUpon providing the notification described in paragraph (1), and not later than the expiration of the 180-day period in subsection (e), the covered employee may file the claim. The claim shall be made in writing under oath or affirmation, shall describe the facts that form the basis of the claim and the violation that is being alleged, shall identify the employing office alleged to have committed the violation or in which the violation is alleged to have occurred, and shall be in such form as the Office requires.(b)Initial processing of claimUpon the filing of a claim by a covered employee under subsection (a), the Office shall take such steps as may be necessary for the initial intake and recording of the claim and shall transmit a copy of the claim to the head of the employing office not later than 3 business days after the date on which the claim is filed.(c)Mediation(1)Notification of right to opt out of mediation(A)Covered employeeUpon receipt of a claim, the Office shall notify the covered employee about the process for mediation under section 403, the right to opt out of the mediation, and the deadline for opting out of the mediation.(B)Employing officeUpon transmission to the employing office of the claim pursuant to subsection (b), the Office shall notify the employing office about the process for mediation under section 403, the right to opt out of the mediation, and the deadline for opting out of the mediation.(2)Deadline to opt out of mediationEither party may opt out of the mediation. The deadline for opting out shall be 10 business days after the date on which the claim that would be the subject of the mediation is filed.(d)Use of electronic reporting and tracking system(1)Establishment and operation of systemThe Office shall establish and operate an electronic reporting and tracking system through which a covered employee may initiate a proceeding under this title, and which will keep an electronic record of the date and time at which the proceeding is initiated and will track all subsequent actions or proceedings occurring with respect to the proceeding under this title.(2)Accessibility to all partiesThe system shall be accessible to all parties to such actions or proceedings, but only until the completion of such actions or proceedings.(3)Assessment of effectiveness of proceduresThe Office shall use the information contained in the system to make regular assessments of the effectiveness of the procedures under this title in providing for the timely resolution of claims, and shall submit semiannual reports on such assessments each year to the Committee on House Administration and the Committee on Appropriations of the House of Representatives and the Committee on Rules and Administration and the Committee on Appropriations of the Senate.(e)DeadlineA covered employee may not file a claim under this section with respect to an allegation of a violation of law after the expiration of the 180-day period which begins on the date of the alleged violation. The Office shall not accept a claim that does not meet the requirements of this subsection.(f)No effect on ability of covered employee To seek information from Office or pursue reliefNothing in this section may be construed to limit the ability of a covered employee—(1)to contact the Office or any other appropriate office prior to filing a claim under this title to seek information regarding the employee’s rights under this Act and the procedures available under this Act; or(2)in the case of a covered employee of an employing office described in subparagraph (A), (B), or (C) of section 101(9), to refer information regarding an alleged violation of part A of title II to the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate (as the case may be)..(b)Clerical amendmentThe table of contents is amended by amending the item relating to section 402 to read as follows:Sec. 402. Initiation of procedures..103.Availability of mediation during process(a)Availability of mediationSection 403(a) (2 U.S.C. 1403(a)) is amended to read as follows:(a)Availability of mediation(1)In generalUnless the covered employee who filed a claim under section 402 or the employing office named in the claim opts out of mediation by the deadline described in section 402(c)(2), the Office shall promptly assign a mediator to the claim, and conduct such mediation under this section.(2)Impact of decisionA decision by a party to engage in or opt out of mediation as provided in this Act shall not be used for or against the party in any proceeding under this Act..(b)Requiring parties To Be separated during mediation at request of employeeSection 403(b)(2) (2 U.S.C. 1403(b)(2)) is amended by striking meetings with the parties separately or jointly and inserting meetings with the parties during which, at the request of the covered employee, the parties shall be separated,.(c)Period of mediationSection 403(c) (2 U.S.C. 1403(c)) is amended—(1)in the first sentence, by striking beginning on the date the request for mediation is received and inserting beginning on the first day after the deadline described in section 402(c)(2); and(2)by striking the second sentence and inserting The mediation period may be extended for one additional period of 30 days at the joint request of the covered employee and employing office..104.Hearings(a)Hearings commenced by Office of Congressional Workplace RightsSection 405 (2 U.S.C. 1405) is amended as follows:(1)In the heading, by striking Complaint and.(2)By amending subsection (a) to read as follows:(a)Requirement for hearings To commence in Office(1)Hearing required upon requestIf a covered employee elects to file a request for a hearing under this section by the deadline described in paragraph (2), the Executive Director shall appoint an independent hearing officer pursuant to subsection (c) to consider the claim and render a decision, and a hearing shall be commenced in the Office.(2)Deadline for requesting hearingThe deadline described in this paragraph shall be 90 days after the later of—(A)the date on which either party opts out of mediation under section 402(c); or(B)the end of the period of mediation under section 403(c).(3)Effect of filing civil actionNotwithstanding paragraph (1), if the covered employee files a civil action as provided in section 408 with respect to a complaint, the provisions of section 401(b)(3)(B) shall apply with regard to a hearing under this section..(3)In subsection (b), by striking dismiss any claim and inserting dismiss any cause of action within a claim.(4)In subsection (c)(1), by striking Upon the filing of a complaint and inserting Upon receipt of a request for a hearing in accordance with subsection (a).(5)In subsection (d), in the matter preceding paragraph (1), by striking complaint and inserting claim.(6)In subsection (g), by striking complaint and inserting claim.(b)Additional time to commence a hearing before a hearing officerSection 405(d) (2 U.S.C. 1405(d)), as amended by subsection (a), is further amended by striking paragraph (2) and inserting the following:(2)commenced no later than 90 days after the Executive Director receives a request filed under subsection (a), except that, upon mutual agreement of the parties or for good cause, the Office shall extend the time for commencing a hearing for not more than an additional 30 days; and.(c)Other conforming amendmentThe heading of section 414 (2 U.S.C. 1414) is amended by striking of complaints.(d)Clerical amendmentsThe table of contents, as amended by section 101(d), is further amended as follows:(1)By amending the item relating to section 405 to read as follows:Sec. 405. Hearing..(2)By amending the item relating to section 414 to read as follows:Sec. 414. Settlement. .BOther Reforms111.Requiring Members of Congress to reimburse treasury for damages paid as settlements and awards for certain violations(a)Mandating reimbursement of amounts paidSection 415 (2 U.S.C. 1415) is amended by adding at the end the following new subsection:(d)Reimbursement by Members of Congress for damages paid as settlements and awards(1)Reimbursement required for certain violations(A)In generalIf a payment is made from the account described in subsection (a) for an award or settlement in connection with a claim alleging a violation described in subparagraph (D) perpetrated directly against a covered employee by an individual who, at the time of committing the violation, was a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, that individual who committed the violation shall reimburse the account for the amount of compensatory damages included in the award or settlement attributable to that violation.(B)Separate finding required in case of award or settlementPersonal liability or a reimbursement requirement may not be imposed on an individual under this subsection unless the hearing officer, the court, or the corresponding committee described in section 416(e)(1) (as the case may be) makes a finding, separate from the finding on the underlying claim, that the individual perpetrated a violation requiring reimbursement under this subsection.(C)Multiple claimsIf an award or settlement is made for multiple claims, some of which do not require reimbursement under this subsection, the Member or Senator shall only be required to reimburse for the amount of compensatory damages included in the portion of the award or settlement attributable to a claim requiring reimbursement.(D)Violation describedA violation described in this subparagraph is—(i)unwelcome harassment by an individual described in subparagraph (A) on any basis protected by section 201(a) or 206(a) that has the purpose or effect of unreasonably interfering, and is sufficiently severe or pervasive to unreasonably interfere, with a covered employee's work performance or create an intimidating, hostile, or offensive working environment; or(ii)in the case of a violation of section 201(a) on the basis of sex, conduct by an individual described in subparagraph (A) that is an unwelcome sexual advance or request for sexual favors, when—(I)submission to such conduct is made either explicitly or implicitly a term or condition of the covered employee's employment; or(II)submission to or rejection of such conduct by the employee is used as the basis for an employment decision affecting such employee.(2)Withholding amounts from compensation(A)Establishment of timetable and procedures by CommitteesFor purposes of carrying out subparagraph (B), the applicable Committee shall establish a timetable and procedures for the withholding of amounts from the compensation of an individual who is a Member of the House of Representatives or a Senator.(B)DeadlineThe payroll administrator shall withhold from an individual’s compensation and transfer to the account described in subsection (a) (after transferring to the account of the individual in the Thrift Savings Fund any amount that the individual had requested to be so transferred) such amounts as may be necessary to reimburse the account described in subsection (a) for the reimbursable portion of the award or settlement described in paragraph (1) if the individual has not reimbursed the account as required under paragraph (1) prior to the expiration of the 90-day period which begins on the date a payment is made from the account for such an award or settlement.(C)Applicable committee definedIn this paragraph, the applicable Committee means—(i)the Committee on House Administration of the House of Representatives, in the case of an individual who, at the time of the withholding, is a Member of the House; or(ii)the Committee on Rules and Administration of the Senate, in the case of an individual who, at the time of the withholding, is a Senator.(3)Administrative wage garnishment or other collection of wages from a subsequent position(A)Individual subject to garnishment or other collectionSubparagraph (B) shall apply to an individual who is subject to the reimbursement requirement of this subsection if, by the expiration of the 180-day period that begins on the date a payment is made from the account described in subsection (a) relating to an award or settlement described in paragraph (1), the individual—(i)has not reimbursed the account for the entire reimbursable portion as required under paragraph (1); and(ii)is not employed as a Member of the House of Representatives or a Senator but is employed in a subsequent non-Federal position.(B)Garnishment or other collection of wagesOn the expiration of that 180-day period, the amount of the reimbursable portion of an award or settlement described in paragraph (1) (reduced by any amount the individual has reimbursed, taking into account any amounts withheld under paragraph (2)) shall be treated as a delinquent nontax debt and transferred to the Secretary of the Treasury for collection. Upon that transfer, the Secretary of the Treasury shall collect the debt, in accordance with section 3711 of title 31, United States Code, including by administrative wage garnishment of the wages of the individual described in subparagraph (A) from the position described in subparagraph (A)(ii). The Secretary of the Treasury shall transfer the collected amount to the account described in subsection (a).(4)Notification to Office of Personnel Management and Secretary of the TreasuryIf the individual does not obtain employment in a subsequent position referred to in paragraph (3)(A)(ii), not later than 90 days after the individual is first no longer receiving compensation as a Member or a Senator, the amounts withheld or collected under this subsection have not been sufficient to reimburse the account described in subsection (a) for the reimbursable portion of the award or settlement described in paragraph (1), the payroll administrator—(A)shall notify the Director of the Office of Personnel Management, who shall take such actions as the Director considers appropriate to withhold from any annuity payable to the individual under chapter 83 or chapter 84 of title 5, United States Code, and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the reimbursable portion of an award or settlement described in paragraph (1); and(B)shall notify the Secretary of the Treasury, who (if necessary), notwithstanding section 207 of the Social Security Act (42 U.S.C. 407), shall take such actions as the Secretary of the Treasury considers appropriate to withhold from any payment to the individual under title II of the Social Security Act (42 U.S.C. 401 et seq.) and transfer to the account described in subsection (a), such amounts as may be necessary to reimburse the account for the reimbursable portion of an award or settlement described in paragraph (1).(5)Coordination between OPM and TreasuryThe Director of the Office of Personnel Management and the Secretary of the Treasury shall carry out paragraph (4) in a manner that ensures the coordination of the withholding and transferring of amounts under such paragraph, in accordance with regulations promulgated by the Director and the Secretary.(6)Right to interveneAn individual who is subject to the reimbursement requirement of this subsection shall have the unconditional right to intervene in any mediation, hearing, or civil action under this title to protect the interests of the individual in the determination of whether an award or settlement described in paragraph (1) should be made, and the amount of any such award or settlement, except that nothing in this paragraph may be construed to require the covered employee who filed the claim to be deposed by counsel for the individual in a deposition that is separate from any other deposition taken from the employee in connection with the hearing or civil action.(7)DefinitionsIn this subsection, the term payroll administrator means—(A)in the case of an individual who is a Member of the House of Representatives, the Chief Administrative Officer of the House of Representatives, or an employee of the Office of the Chief Administrative Officer who is designated by the Chief Administrative Officer to carry out this subsection; or(B)in the case of an individual who is a Senator, the Secretary of the Senate, or an employee of the Office of the Secretary of the Senate who is designated by the Secretary to carry out this subsection..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to claims made on or after the date of the enactment of this Act.112.Automatic referral to congressional ethics committees of disposition of certain claims alleging
			 violations of Congressional Accountability Act of 1995 involving Members
 of Congress and senior staffSection 416(e) (2 U.S.C. 1416(e)) is amended to read as follows:(e)Automatic referrals to Congressional Ethics Committees of dispositions of claims involving Members of Congress and senior staff(1)ReferralUpon the final disposition under this title (as described in paragraph (6)) of a claim alleging a violation of section 201(a) or 206(a) that is perpetrated directly against a covered employee by a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a Senator, or by a senior staffer of an employing office described in subparagraph (A) or (B) of section 101(9), the Executive Director shall refer the claim to—(A)the Committee on Ethics of the House of Representatives, in the case of a Member or senior staffer of the House (including a Delegate or Resident Commissioner to the Congress); or(B)the Select Committee on Ethics of the Senate, in the case of a Senator or senior staffer of the Senate.(2)Access to records and informationIf the Executive Director refers a claim to a Committee under paragraph (1), the Executive Director shall provide the Committee with access to the settlement documents in the case of a settlement and findings by the hearing officer involved in the case of an award under this title.(3)Review by congressional ethics committees of settlements of certain claimsAfter the receipt of a settlement agreement for a claim that includes an allegation of a violation of section 201(a) or 206(a) that is perpetrated directly against a covered employee as described in section 415(d)(1)(D) by a Member of the House of Representatives (including a Delegate or a Resident Commissioner to the Congress) or a Senator, the corresponding committee described in paragraph (1) shall—(A)not later than 90 days after that receipt, review the settlement agreement;(B)determine whether an investigation of the claim is warranted; and(C)if the committee determines, after the investigation, that the claim that resulted in the settlement involved an actual violation of section 201(a) or 206(a) perpetrated directly against a covered employee as described in section 415(d)(1)(D) by the Member or Senator, then the committee shall notify the Executive Director to request the reimbursement described in section 415(d) and include the settlement in the report required by section 301(l).(4)Protection of personally identifiable informationIf a Committee to which a claim is referred under paragraph (1) issues a report with respect to the claim, the Committee shall ensure that the report does not directly disclose the identity or position of the individual who filed the claim.(5)Authority to protect identity of a claimant(A)RedactionsIf a Committee issues a report as described in paragraph (4), the Committee may, in accordance with subparagraph (B), make an appropriate redaction to the information or data included in the report if the Committee and the appropriate decisionmakers described in subparagraph (B) determine that including the information or data considered for redaction may lead to the unintentional disclosure of the identity or position of a claimant. The report including any such redaction shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.(B)Agreement on redactionsThe Committee shall make a redaction under subparagraph (A) only if agreement is reached on the precise information or data to be redacted by—(i)the Chairman and Ranking Member of the Committee on Ethics of the House of Representatives, in the case of a report concerning a Member of the House of Representatives (including a Delegate or Resident Commissioner to the Congress) or a senior staffer who is an employee of the House of Representatives; or(ii)the Chairman and Vice Chairman of the Select Committee on Ethics of the Senate, in the case of a report concerning a Senator or senior staffer who is an employee of the Senate.(C)Retention of unredacted reportsEach committee described in subparagraph (B) shall retain a copy of the report, without redactions.(6)DefinitionsIn this subsection:(A)Final dispositionThe final disposition of a claim means the following:(i)An agreement to pay a settlement, including an agreement reached pursuant to mediation under section 403.(ii)An order to pay an award that is final and not subject to appeal.(B)Senior stafferThe term senior staffer means any individual who, at the time a violation occurred, was required to file a report under title I of the Ethics in Government Act of 1978 (5 U.S.C. App.)..113.Availability of option to request remote work assignment or paid leave of absence during pendency
 of procedures(a)In generalTitle IV (2 U.S.C. 1401 et seq.) is amended by adding at the end the following new section:417.Option to request remote work assignment or paid leave of absence during pendency of procedures(a)Options for employees(1)Remote work assignmentAt the request of a covered employee who files a claim alleging a violation of part A of title II by the covered employee’s employing office, during the pendency of any of the procedures available under this title for consideration of the claim, the employing office may permit the covered employee to carry out the employee’s responsibilities from a remote location (referred to in this section as permitting a remote work assignment) where such relocation would have the effect of materially reducing interactions between the covered employee and any person alleged to have committed the violation, instead of from a location of the employing office.(2)Exception for work assignments required to be carried out onsiteIf, in the determination of the covered employee’s employing office, a covered employee who makes a request under this subsection cannot carry out the employee’s responsibilities from a remote location or such relocation would not have the effect described in paragraph (1), the employing office may during the pendency of the procedures described in paragraph (1)—(A)grant a paid leave of absence to the covered employee;(B)permit a remote work assignment and grant a paid leave of absence to the covered employee; or(C)make another workplace adjustment, or permit a remote work assignment, that would have the effect of reducing interactions between the covered employee and any person alleged to have committed the violation described in paragraph (1).(3)Ensuring no retaliationAn employing office may not grant a covered employee’s request under this subsection in a manner which would constitute a violation of section 207.(4)No impact on vacation or personal leaveIn granting leave for a paid leave of absence under this section, an employing office shall not require the covered employee to substitute, for that leave, any of the accrued paid vacation or personal leave of the covered employee.(b)Exception for arrangements subject to collective bargaining agreementsSubsection (a) does not apply to the extent that it is inconsistent with the terms and conditions of any collective bargaining agreement which is in effect with respect to an employing office..(b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to tile IV the following new item:Sec. 417. Option to request remote work assignment or paid leave of absence during pendency of
 procedures..114.Modification of rules on confidentiality of proceedings(a)MediationSection 416(b) (2 U.S.C. 1416(b)) is amended by striking All mediation and inserting All information discussed or disclosed in the course of any mediation.(b)ClaimsSection 416 (2 U.S.C. 1416), as amended by section 112, is further amended—(1)by striking subsection (a);(2)by redesignating subsections (b) through (f) as subsections (a) through (e), respectively;(3)in subsection (b), as redesignated by paragraph (2) of this subsection, by striking subsections (d), (e), and (f) and inserting subsections (c), (d), and (e); and(4)by adding at the end the following:(f)ClaimsNothing in this section may be construed to prohibit a covered employee from disclosing the factual allegations supporting the covered employee's claim, or to prohibit an employing office from disclosing the factual allegations supporting the employing office's defense to the claim, in the course of any proceeding under this title.. 115.Reimbursement by other employing offices of legislative branch of payments of certain awards and
 settlements(a)Requiring reimbursementSection 415 (2 U.S.C. 1415), as amended by section 111, is further amended by adding at the end the following new subsection:(e)Reimbursement by employing offices(1)Notification of payments made from accountAs soon as practicable after the Executive Director is made aware that a payment of an award or settlement under this Act has been made from the account described in subsection (a) in connection with a claim alleging a violation described in section 201(a) or 206(a) by an employing office (other than an employing office described in subparagraph (A), (B), or (C) of section 101(9)), the Executive Director shall notify the head of the employing office associated with the claim that the payment has been made, and shall include in the notification a statement of the amount of the payment.(2)Reimbursement by officeNot later than 180 days after receiving a notification from the Executive Director under paragraph (1), the head of the employing office involved shall transfer to the account described in subsection (a), out of any funds available for operating expenses of the office, a payment equal to the amount specified in the notification.(3)Timetable and procedures for reimbursementThe head of an employing office shall transfer a payment under paragraph (2) in accordance with such timetable and procedures as may be established under regulations promulgated by the Office..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to payments made under section 415 of the Congressional Accountability Act of 1995 (2 U.S.C. 1415) for an award or settlement for a claim that is filed on or after the date of the enactment of this Act.IIImproving Operations of Office of Congressional Workplace Rights201.Reports on awards and settlements(a)Annual reports on awards and settlements(1)Requiring submission and publication of reportsSection 301 (2 U.S.C. 1381) is amended—(A)in subsection (h)(3), by striking complaint each place it appears and inserting claim; and(B)by adding at the end the following new subsection:(l)Annual reports on awards and settlements(1)In generalNot later than 45 days after the beginning of each calendar year, the Office shall submit to Congress and publish on the Office’s public website a report listing each award that is the result of a violation of part A of title II or settlement that is attributable to a finding described in section 415(d)(1)(B) and that was paid during the previous calendar year from the account described in section 415(a). The report shall include information on the employing office involved, the amount of the award or settlement, the provision that was the subject of the claim, and (in the case of an award or settlement resulting from a finding described in section 415(d)(1)(B)), whether the Member or former Member is in compliance with the requirement of section 415(d) to reimburse the account for the reimbursable portion of the award or settlement.(2)Protection of identity of individuals receiving awards and settlementsIn preparing and submitting the reports required under paragraph (1), the Office shall ensure that the identity or position of any claimant is not disclosed.(3)Authority to protect the identity of a claimant(A)In generalIn carrying out paragraph (2), the Executive Director may make an appropriate redaction to the data included in the report described in paragraph (1) if the Executive Director determines that including the data considered for redaction may lead to the identity or position of a claimant unintentionally being disclosed. The report shall note each redaction and include a statement that the redaction was made solely for the purpose of avoiding such an unintentional disclosure of the identity or position of a claimant.(B)RecordkeepingThe Executive Director shall retain a copy of the report described in subparagraph (A), without redactions.(4)DefinitionIn this subsection, the term claimant means an individual who received an award or settlement, or who made an allegation of a violation against an employing office..(2)Effective dateThe amendments made by paragraph (1) shall apply with respect to 2018 and each succeeding year.(b)Report on amounts previously paid(1)In generalNot later than 30 days after the date of the enactment of this Act, the Office of Congressional Workplace Rights shall submit to Congress and make available to the public on the Office’s public website a report on all payments made with public funds prior to the date of the enactment of this Act for awards and settlements in connection with violations of section 201(a) of the Congressional Accountability Act of 1995 (2 U.S.C. 1311(a)), or section 207 of such Act (2 U.S.C. 1317) and shall include in the report the following information:(A)The amount paid for each such award or settlement.(B)The source of the public funds used for the award or settlement, without regard to whether the funds were paid from the account described in section 415(a) of such Act (2 U.S.C. 1415(a)), an account of the House of Representatives or Senate, or any other account of the Federal Government.(2)Rule of construction regarding identification of House and Senate accountsNothing in paragraph (1)(B) may be construed to require or permit the Office of Congressional Workplace Rights to report the account of any specific office of the House of Representatives or Senate as the source of funds used for an award or settlement.202.Workplace climate surveys of employing offices(a)Requiring surveysTitle III (2 U.S.C. 1381 et seq.) is amended by adding at the end the following new section:307.Workplace climate surveys of employing offices(a)Requirement To conduct surveysNot later than 1 year after the date of the enactment of this section, and every 2 years thereafter, the Office shall conduct a survey of employees of employing offices described in subparagraphs (A), (B), (C), and (E) of section 101(9), regarding the workplace environment of such office. The Office shall make the survey available (which may include making the survey available electronically) to all such employees. Employee responses to the survey shall be voluntary.(b)Special inclusion of information on sexual harassment and discriminationIn each survey conducted under this section, the Office shall survey respondents on attitudes regarding sexual harassment and discrimination.(c)Methodology(1)In generalThe Office shall conduct each survey under this section in accordance with methodologies established by the Office.(2)ConfidentialityUnder the methodologies established under paragraph (1), all responses to all portions of the survey shall be anonymous and confidential, and each respondent shall be told throughout the survey that all responses shall be anonymous and confidential.(3)Survey formThe Office shall not include any code or information on the survey form that makes a respondent to the survey, or the respondent's employing office, individually identifiable.(d)Use of results of surveysThe Office shall furnish the information obtained from the surveys conducted under this section to the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, and the Committee on Rules and Administration, of the Senate.(e)Consultation with CommitteesThe Office shall carry out this section, including establishment of methodologies and procedures under subsection (c), in consultation with the Committee on House Administration of the House of Representatives and the Committee on Homeland Security and Governmental Affairs, and the Committee on Rules and Administration, of the Senate.. (b)Clerical amendmentThe table of contents is amended by adding at the end of the items relating to title III the following new item:Sec. 307. Workplace climate surveys of employing offices..203.Record retentionSection 301 (2 U.S.C. 1381), as amended by section 201(a), is further amended by adding at the end the following new subsection:(m)Record retentionNot later than 180 days following the date of enactment of the Congressional Accountability Act of 1995 Reform Act, the Office, in consultation with the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate, shall create a program to be enforced by the Office for the proper and timely disposition of confidential documents and data created or obtained by mediators or hearing officers in connection with their service in confidential proceedings under this Act..204.Confidential AdvisorSection 302 (2 U.S.C. 1382) is amended—(1)by redesignating subsections (d) through (f) as subsections (e) through (g), respectively; and(2)by inserting after subsection (c) the following:(d)Confidential advisor(1)In generalThe Executive Director shall—(A)appoint, and fix the compensation of, and may remove, a Confidential Advisor; or(B)designate an employee of the Office to serve as a Confidential Advisor.(2)Duties(A)Voluntary servicesThe Confidential Advisor shall offer to provide to covered employees described in paragraph (4) the services described in subparagraph (B), which a covered employee may accept or decline.(B)ServicesThe services referred to in subparagraph (A) are—(i)informing, on a privileged and confidential basis, a covered employee who has experienced a practice that may be a violation of part A of title II about the employee's rights under this Act;(ii)consulting, on a privileged and confidential basis, with a covered employee who has experienced a practice that may be a violation of part A of title II regarding—(I)the roles, responsibilities, and authority of the Office; and(II)the relative merits of securing private counsel, designating a non-attorney representative, or proceeding without representation during proceedings before the Office;(iii)assisting, on a privileged and confidential basis, a covered employee who seeks consideration under title IV of an allegation of a violation of part A of title II in understanding the procedures, and the significance of the procedures, described in that title IV; and(iv)informing, on a privileged and confidential basis, a covered employee who has experienced a practice that may be a violation of part A of title II about the option of pursuing, in appropriate circumstances, a complaint with the Committee on Ethics of the House of Representatives or the Select Committee on Ethics of the Senate.(3)QualificationsThe Confidential Advisor shall be a lawyer who—(A)is admitted to practice before, and is in good standing with, the bar of a State of the United States, the District of Columbia, or a territory of the United States; and(B)has experience representing clients in cases involving the workplace laws incorporated by part A of title II.(4)Individuals coveredThe services described in paragraph (2) are available to any covered employee (which, for purposes of this subsection, shall include any staff member described in section 201(d) and any former covered employee (including any former staff member described in that section)), except that—(A)a former covered employee may only request such services if the practice that may be a violation of part A of title II occurred during the employment or service of the employee; and(B)a covered employee described in this paragraph may only request such services before the expiration of the 180-day period described in section 402(e).(5)RestrictionsThe Confidential Advisor—(A)shall not provide legal advice to, or act as the designated representative for, any covered employee in connection with the covered employee’s participation in any proceeding, including any proceeding under this Act, any judicial proceeding, or any proceeding before any committee of Congress; and(B)shall not serve as a mediator in any mediation conducted pursuant to section 403..205.GAO study of management practices(a)StudyThe Comptroller General of the United States shall conduct a study of the management practices of the Office of Congressional Workplace Rights.(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the management practices of the Office of Congressional Workplace Rights.206.GAO audit of cybersecurity(a)AuditThe Comptroller General of the United States shall conduct an audit of the cybersecurity systems and practices of the Office of Congressional Workplace Rights.(b)Report to CongressNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the audit conducted under subsection (a), and shall include in the report such recommendations as the Comptroller General considers appropriate for improvements to the cybersecurity systems and practices of the Office of Congressional Workplace Rights.IIIMiscellaneous Reforms301.Application of Genetic Information Nondiscrimination Act of 2008Section 102 (2 U.S.C. 1302) is amended by adding at the end the following:(c)Genetic Information Nondiscrimination Act of 2008The provisions of this Act that apply to a violation of section 201(a)(1) shall be considered to apply to a violation of title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.), consistent with section 207(c) of that Act (42 U.S.C. 2000ff–6(c))..302.Extension to unpaid staff of rights and protections against employment discrimination(a)ExtensionSection 201(d) (2 U.S.C. 1311(d)) is amended to read as follows:(d)Application to unpaid staff(1)In generalSubsections (a) and (b) and section 207 shall apply with respect to any staff member of an employing office who carries out official duties of the employing office but who is not paid by the employing office for carrying out such duties, including an intern, an individual detailed to an employing office, and an individual participating in a fellowship program, in the same manner and to the same extent as such subsections and section apply with respect to a covered employee.(2)Rule of constructionNothing in paragraph (1) may be construed to extend liability for a violation of subsection (a) or section 207 to an employing office on the basis of an action taken by any person who is not under the supervision or control of the employing office.(3)Intern definedFor purposes of this section, the term intern means an individual who performs service for an employing office which is uncompensated by the United States, who obtains an educational benefit, such as by earning credit awarded by an educational institution or learning a trade or occupation, and who is appointed on a temporary basis..(b)Technical correction relating to office responsible for disbursement of pay to House employeesSection 101(7) (2 U.S.C. 1301(7)) is amended by striking disbursed by the Clerk of the House of Representatives and inserting disbursed by the Chief Administrative Officer of the House of Representatives.303.Provisions relating to instrumentalities(a)References to former Office of Technology Assessment(1)Public services and accommodations provisionsSection 210(a) (2 U.S.C. 1331(a)) is amended—(A)in paragraph (9), by adding and at the end;(B)by striking paragraph (10); and(C)by redesignating paragraph (11) as paragraph (10).(2)Occupational safety and health provisionsSection 215(e)(1) (2 U.S.C. 1341(e)(1)) is amended by striking the Office of Technology Assessment,.(3)Labor-Management provisionsSection 220(e)(2)(G) (2 U.S.C. 1351(e)(2)(G)) is amended by striking , the Office of Technology Assessment,.(b)Amendments relating to LoC coverage of Library visitors(1)In generalSection 210 (2 U.S.C. 1331) is amended—(A)by redesignating subsection (h) as subsection (i); and(B)by inserting after subsection (g) the following:(h)Election of remedies relating to rights to public services and accommodations for Library visitors(1)Definition of Library visitorIn this subsection, the term Library visitor means an individual who is eligible to bring a claim for a violation under title II or III of the Americans with Disabilities Act of 1990 (other than a violation for which the exclusive remedy is under section 201) against the Library of Congress.(2)Election of remedies(A)In generalA Library visitor who alleges a violation of subsection (b) by the Library of Congress may, subject to subparagraph (B)—(i)file a charge against the Library of Congress under subsection (d); or(ii)use the remedies and procedures set forth in section 717 of the Civil Rights Act of 1964 (42 U.S.C. 2000e–16), as provided under section 510 (other than paragraph (5)) of the Americans with Disabilities Act of 1990 (42 U.S.C. 12209).(B)TimingA Library visitor that has initiated proceedings under clause (i) or (ii) of subparagraph (A) may elect to change and initiate a proceeding under the other clause—(i)in the case of a Library visitor who first filed a charge pursuant to subparagraph (A)(i), before the General Counsel files a complaint under subsection (d)(3); or(ii)in the case of a Library visitor who first initiated a proceeding under subparagraph (A)(ii), before the Library visitor requests a hearing under the procedures of the Library of Congress described in such subparagraph..(2)Effective date and applicabilityThe amendments made by this subsection shall take effect as if such amendments were included in section 153 of the Legislative Branch Appropriations Act, 2018 (Public Law 115–141), and shall apply as specified in section 153(c) of such Act.304.NoticesPart E of title II (2 U.S.C. 1361) is amended—(1)in section 225 (2 U.S.C. 1361)—(A)by striking subsection (e); and(B)by redesignating subsection (f) as subsection (e).(2)by adding at the end the following:226.Notices(a)In generalEvery employing office shall post and keep posted (in conspicuous places upon its premises where notices to covered employees are customarily posted) a notice provided by the Office that—(1)describes the rights, protections, and procedures applicable to covered employees of the employing office under this Act, concerning violations described in subsection (b); and(2)includes contact information for the Office.(b)ViolationsA violation described in this subsection is—(1)discrimination prohibited by section 201(a) (including, in accordance with section 102(c), discrimination prohibited by title II of the Genetic Information Nondiscrimination Act of 2008 (42 U.S.C. 2000ff et seq.)) or 206(a); and(2)a violation of section 207, or a violation of section 4311(b) of title 38, United States Code, that is related to discrimination described in paragraph (1)..305.Clarification of coverage of employees of Stennis Center and Helsinki and China Commissions(a)Coverage of Stennis Center, China Review Commission, Congressional-Executive China Commission, and
 Helsinki Commission(1)Treatment of employees as covered employeesSection 101(3) (2 U.S.C. 1301(3)) is amended—(A)by striking subparagraph (I);(B)by striking the period at the end of subparagraph (J) and inserting a semicolon;(C)by redesignating subparagraph (J) as subparagraph (I); and(D)by adding at the end the following:(J)the John C. Stennis Center for Public Service Training and Development;(K)the China Review Commission;(L)the Congressional-Executive China Commission; or(M)the Helsinki Commission..(2)Treatment of Center and Commissions as employing officeSection 101(9)(D) (2 U.S.C. 1301(9)(D)) is amended by striking and the Office of Technology Assessment and inserting the following: the John C. Stennis Center for Public Service Training and Development, the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission.(3)Definitions of commissionsSection 101 (2 U.S.C. 1301) is amended by adding at the end the following:(13)China Review CommissionThe term China Review Commission means the United States-China Economic and Security Review Commission established under section 1238 of the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (22 U.S.C. 7002), as enacted into law by section 1 of Public Law 106–398.(14)Congressional-Executive China CommissionThe term Congressional-Executive China Commission means the Congressional-Executive Commission on the People’s Republic of China established under title III of the U.S.–China Relations Act of 2000 (Public Law 106–286; 22 U.S.C. 6911 et seq.).(15)Helsinki CommissionThe term Helsinki Commission means the Commission on Security and Cooperation in Europe established under the Act entitled An Act to establish a Commission on Security and Cooperation in Europe, approved June 3, 1976 (Public Law 94–304; 22 U.S.C. 3001 et seq.)..(b)Legal assistance and representation(1)In generalTitle V (2 U.S.C. 1431 et seq.) is amended—(A)by redesignating section 509 as section 512; and(B)by inserting after section 508 the following:509.Legal assistance and representationLegal assistance and representation under this Act, including assistance and representation with respect to the proposal or acceptance of the disposition of a claim under this Act, shall be provided to the China Review Commission, the Congressional-Executive China Commission, and the Helsinki Commission—(1)by the Office of the House Employment Counsel of the House of Representatives, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Member of the House, and in the case of assistance and representation in connection with any subsequent claim related to the initial claim where the subsequent claim involves the same parties; or(2)by the Office of the Senate Chief Counsel for Employment of the Senate, in the case of assistance and representation in connection with a claim filed under title IV (including all subsequent proceedings under such title in connection with the claim) at a time when the chair of the Commission is a Senator, and in the case of assistance and representation in connection with any subsequent claim related to the initial claim where the subsequent claim involves the same parties..(2)Clerical amendmentsThe table of contents is amended—(A)by redesignating the item relating to section 509 as relating to section 512; and(B)by inserting after the item relating to section 508 the following new item:Sec. 509. Legal assistance and representation..(c)Conforming AmendmentsSection 101 (2 U.S.C. 1301) is amended, in paragraphs (7) and (8), by striking through (I) and inserting through (M).(d)Effective dateThe amendments made by subsections (a) through (c) shall apply with respect to claims alleging violations of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.) which are first made on or after the date of the enactment of this Act.306.Training and education programs of other employing offices(a)Requiring offices To develop and implement programsTitle V (2 U.S.C. 1431 et seq.), as amended by section 305(b), is further amended by inserting after section 509 the following:510.Training and education programs of employing offices(a)Requiring offices To develop and implement programsEach employing office shall develop and implement a program to train and educate covered employees of the office in the rights and protections provided under this Act, including the procedures available under this Act to consider alleged violations of this Act.(b)Report to committees(1)In generalNot later than 45 days after the beginning of each Congress (beginning with the One Hundred Sixteenth Congress), each employing office shall submit a report to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate on the implementation of the program required under subsection (a).(2)Special rule for first reportNot later than 180 days after the date of the enactment of the Congressional Accountability Act of 1995 Reform Act, each employing office shall submit the report described in paragraph (1) to the Committees described in such paragraph.(c)Exception for offices of CongressThis section does not apply to an employing office described in subparagraph (A), (B), or (C) of section 101(9)..(b)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 509, as inserted by section 305(b), the following new item:Sec. 510. Training and education programs of employing offices..307.Support for out-of-area covered employees(a)In generalTitle V (2 U.S.C. 1431 et seq.), as amended by section 306(a), is further amended by inserting after section 510 the following:511.Support for out-of-area covered employees(a)In generalAll covered employees whose location of employment is outside of the Washington, DC area (referred to in this section as out-of-area covered employees, shall have equitable access to the resources and services provided by the Office and under this Act as is provided to covered employees who work in the Washington, DC area.(b)Office of Congressional Workplace RightsThe Office shall—(1)establish a method by which out-of-area covered employees may communicate securely with the Office, which shall include an option for real-time audiovisual communication; and(2)provide guidance to employing offices regarding how each office can facilitate equitable access to the resources and services provided under this Act for its out-of-area covered employees, including information regarding the communication methods described in paragraph (1).(c)Employing officesIt is the sense of Congress that each employing office with out-of-area covered employees should use its best efforts to facilitate equitable access to the resources and services provided under this Act for those employees..(b)Clerical amendmentThe table of contents is amended by inserting after the item relating to section 510, as inserted by section 306(b), the following new item:Sec. 511. Support for out-of-area employees..308.Renaming Office of Compliance as Office of Congressional Workplace Rights(a)RenamingSection 301 (2 U.S.C. 1381) is amended—(1)in the heading, by striking Office of Compliance and inserting Office of Congressional Workplace Rights; and(2)in subsection (a), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(b)Conforming amendments to Congressional Accountability Act of 1995The Congressional Accountability Act of 1995 is amended as follows:(1)In section 101(1) (2 U.S.C. 1301(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(2)In section 101(2) (2 U.S.C. 1301(2)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(3)In section 101(3)(H) (2 U.S.C. 1301(3)(H)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(4)In section 101(9)(D) (2 U.S.C. 1301(9)(D)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(5)In section 101(10) (2 U.S.C. 1301(10)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(6)In section 101(11) (2 U.S.C. 1301(11)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(7)In section 101(12) (2 U.S.C. 1301(12)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(8)In section 210(a)(9) (2 U.S.C. 1331(a)(9)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(9)In section 215(e)(1) (2 U.S.C. 1341(e)(1)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(10)In section 220(e)(2)(G) (2 U.S.C. 1351(e)(2)(G)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(11)In the heading of title III, by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(12)In section 304(c)(4) (2 U.S.C. 1384(c)(4)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(13)In section 304(c)(5) (2 U.S.C. 1384(c)(5)), by striking Office of Compliance and inserting Office of Congressional Workplace Rights.(c)Clerical amendmentsThe table of contents is amended—(1)by amending the item relating to the title heading of title III to read as follows:Title III—Office of Congressional Workplace Rights;and(2)by amending the item relating to section 301 to read as follows:Sec. 301. Establishment of the Office of Congressional Workplace Rights..(d)References in other laws, rules, and regulationsAny reference to the Office of Compliance in any law, rule, regulation, or other official paper in effect as of the effective date specified in section 401(a) shall be considered to refer and apply to the Office of Congressional Workplace Rights.IVEffective Date401.Effective date(a)In generalExcept as otherwise provided in this Act, this Act and the amendments made by this Act shall take effect upon the expiration of the 180-day period which begins on the date of the enactment of this Act.(b)No effect on pending proceedingsNothing in this Act or the amendments made by this Act may be construed to affect any proceeding or payment of an award or settlement relating to a claim under title IV of the Congressional Accountability Act of 1995 (2 U.S.C. 1401 et seq.) which is pending as of the date of the enactment of this Act. If, as of that date, an employee has begun any of the proceedings under that title that were available to the employee prior to that date, the employee may complete, or initiate and complete, all such proceedings, and such proceedings shall remain in effect with respect to, and provide the exclusive proceedings for, the claim involved until the completion of all such proceedings.Passed the Senate May 24, 2018.Secretary